Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions

    PNG
    media_image1.png
    101
    611
    media_image1.png
    Greyscale


Upon further considerations pending claims 1-14 are examined together.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Independent claims 1 (and dependent claims 2, 3, 7-8), 4 (and dependent claim 5) and 9 (and dependent claim 10-14) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno US 20130310370, Jones, Drugs (2014) 74:2211–2215, US 8614340, US 8455477 and US 8048888.

Mizuno US 20130310370 Abstract reads: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The above teachings overlaps with the subject matter of the instant claims as explained below: 
1. Ripasudil, the commercially known (Jones, Ripasudil: First Global Approval) selective rho-associated coiled-coil-containing protein kinase 1 (ROCK1) inhibitor), Glanatec is same as the   …..of base claims 1, 4 and 9 and dependent claims (6, 7, 12, and 13).

    PNG
    media_image3.png
    31
    146
    media_image3.png
    Greyscale
 receptor and glaucoma & ocular hypertension as per ‘370 
    PNG
    media_image4.png
    405
    418
    media_image4.png
    Greyscale

[005]

    PNG
    media_image5.png
    54
    415
    media_image5.png
    Greyscale
.
3. Instant sepetaprost of independent claims 1, 4 and 9 compound of US 8614340 with 
    PNG
    media_image3.png
    31
    146
    media_image3.png
    Greyscale
 receptor subtype selective activity taught as an excellent agent for preventing and/or treating glaucoma.  


“It is prima facie obvious to combine two compositions each of which is taught by the
prior art to be useful for the same purpose, in order to form a third composition to be
used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,
205 USPQ 1069, 1072 (CCPA 1980).  Also see MPEP 2144.06.

Limitations of dependent claims such as modes of administrating the two active ingredients relate to routine methods employed in combination therapy.  For simultaneous, separate or sequential administration of compounds/compositions see claim 3 of US 8455477 and claim 5 of US 8048888.  

Therefore nothing unobvious is seen in the instant claims.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625